Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 31-35, in the reply filed on 11/23/2022 is acknowledged.  Claims 31-35 and new claims 36-48, which depend from claim 31, are entered.

Claim Objections
Claims 31-48 are objected to because of the following informalities:  

Claim 31 recites: “(b) a bulk patterned second metal layer adjacent to the substrate, the bulk second metal layer comprising a second metal and….”
The Examiner reasonably believes that this should instead recite: “(b) a bulk patterned second metal layer adjacent to the substrate, the bulk patterned second metal layer comprising a second metal and….”

Claim 32 recites: “The patterned, wetted substrate of claim 31, further comprising one or more electronic components mounted to the to the pattern, wetted substrate….”
The Examiner reasonably believes that this should instead recite: “The patterned, wetted substrate of claim 31, further comprising one or more electronic components mounted to the to the patterned, wetted substrate….”

Claim 42 recites: “lanthanum strontrium manganite.”
The Examiner reasonably believes that this should instead recite: “lanthanum strontium manganite.”

All claims that depend from claim 31 are objected by virtue of depending from an objected parent claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially free” in claim 35 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In order to expedite prosecution, the term “substantially free” is construed as how it might be reasonably interpreted by a person having ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 33, 35-37 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polichette et al. (US 3,907,621, “Polichette”).

Regarding claim 31, Polichette anticipates 31. A patterned, wetted substrate:
(a) a substrate (Col. 2, lines 3-5; adherent electroless metal deposits can be applied to a broad variety of insulating substrates);
(b) a bulk patterned second metal layer adjacent to the substrate, the bulk patterned second metal layer comprising a second metal and optionally a first metal, the first metal being at a lower concentration than the second metal in the bulk patterned second metal layer when present (Col. 8, lines 4-8 and 29-36; the present invention contemplates metallized substrates in which the electroless metal . . . has been further built up by a top layer of electroplating, by attaching an electrode to the electroless metal surface and electrolytically, i.e., galvanically depositing on it more of the same or different metal, e.g., copper, nickel, silver, gold, rhodium, tin, alloys thereof, and the like.  Examiner’s note: the limitation: “and optionally a first metal, the first metal being at a lower concentration than the second metal in the bulk patterned second metal layer when present” is construed to be an optional element in this claim, therefore this limitation is not a required element in this claim.); 
and (c) an interfacial layer between the bulk patterned second metal layer and the substrate, the interfacial layer comprising the first metal (Col. 8, lines 29-31; the present invention contemplates metallized substrates which include copper, nickel, gold or the like);
wherein the second metal has a lower melting point than that of the first metal (Col. 8, lines 29-36;  the electroless metal or the first metal is copper or nickel, which has respective melting points of 1085C for copper and 1455C for nickel; and the second metal is silver or tin, which has respective melting points of 961C for silver and 232C for tin, therefore the second metal has a lower melting point than that of the first metal).

Regarding claim 33, Polichette anticipates 33. The patterned, wetted substrate of claim 31, wherein the bulk patterned second metal layer has a first metal concentration of 20 wt. % or less; and the interfacial layer has a first metal concentration of at least 10 wt. % and greater than the first metal concentration of the bulk patterned second metal layer (Col. 8, lines 29-36; the second metal layer is galvanically deposited on a different metal, as such the bulk patterned second metal layer is different from the first metal, therefore it does not have a concentration of the first metal, which reads on this claim limitation).

Regarding claim 35, Polichette anticipates 35. The patterned, wetted substrate of claim 31, wherein the bulk patterned second metal layer is substantially free from discrete first metal particles having a size greater than 1 μm (Col. 8, lines 29-36; the second metal layer is galvanically deposited on a different metal, as such the bulk patterned second metal layer is different from the first metal, therefore the bulk patterned second metal layer is substantially free from discrete first metal particles having a size greater than 1 μm, which reads on this claim limitation).

Regarding claim 36, Polichette anticipates 36. The patterned, wetted substrate of claim 31, wherein: the first metal comprises at least one of nickel, aluminum, cobalt, iron, copper, titanium and combinations thereof; and the second metal comprises at least one of silver, aluminum, tin, bismuth, nickel, copper, gold, cobalt, and combinations thereof (Col. 8, lines 29-36;  the electroless metal or the first metal is copper and the second metal is silver).

Regarding claim 37, Polichette anticipates 37. The patterned, wetted substrate of claim 31, wherein the second metal comprises silver (Col. 8, lines 29-36;  the second metal is silver).

Regarding claim 46, Polichette anticipates 46. The patterned, wetted substrate of claim 31, wherein the melting point of the second metal is lower than the melting point of the first metal by at least 300° C (Col. 8, lines 29-36;  the electroless metal or the first metal is nickel, which has a melting point of 1455C; and the second metal is silver which has a melting points of 961C).

Regarding claim 47, Polichette anticipates 47. The patterned, wetted substrate of claim 31, wherein the melting point of the second metal is lower than the melting point of the first metal by 300° C. to 700° C (Col. 8, lines 29-36;  the electroless metal or the first metal is nickel, which has a melting point of 1455C; and the second metal is silver which has a melting points of 961C).

Regarding claim 48, Polichette anticipates 48. The patterned, wetted substrate of claim 31, wherein the melting point of the second metal is lower than the melting point of the first metal by 700° C. to 1000° C (Col. 8, lines 29-36;  the electroless metal or the first metal is copper has a melting point of 1085C; and the second metal is tin, which has a melting point of 232C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Polichette as applied to claim 31 above, and further in view of Lee et al. (US 2016/0366760, “Lee”).

Regarding claim 32, Polichette discloses the claimed invention as applied to claim 31, above.
Polichette discloses 32. The patterned, wetted substrate of claim 31, wherein the bulk patterned second metal layer has a spatial pattern corresponding to electronic circuitry (Col. 2, lines 11-13, col. 5, lines 39-41; There can be obtained printed circuits of the highest quality using base metals only in all steps of their production.  A circuit pattern of catalytic nuclei will remain which may then be metallized to form a conductive circuit pattern.).
Polichette does not disclose one or more electronic components mounted to the to the pattern, wetted substrate in electrical connection to an element of the bulk patterned second metal layer.
one or more electronic components mounted to the to the pattern, wetted substrate in electrical connection (Fig. 1A, [0040]; components 30, 60, 70, 80 are electronic components mounted to and in electrical connection with the pattern on the wetted substrate).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board with Lee’s components in order to decrease the size of an electronic device and to increase performance, as suggested by Lee at [0004].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Polichette as applied to claim 31 above, and further in view of Krishnamoorthy et al. (US 6,319,387, “Krishnamoorthy”).

Regarding claim 34, Polichette discloses the claimed invention as applied to claim 31, above.
Polichette does not disclose the bulk patterned second metal layer has a second metal concentration ranging from 70 wt. % to 99 wt. %.
Krishnamoorthy discloses the bulk patterned second metal layer has a second metal concentration ranging from 70 wt. % to 99 wt. % (Col. 6, lines 58-61; The present inventors have exploited this phenomenon to electroplate a thin film copper layer with very small amounts of zinc of less than 5 atomic percent and, more preferably, around about 1 atomic percent, which reads on this limitation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board with Krishnamoorthy’s electroplating composition because the addition of zinc to copper in very low quantities assists in solving the diffusion and self-passivation problems and, further, have suggested a metallization structure that takes advantage of these qualities, as suggested by Krishnamoorthy at col. 3, lines 2-7.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Polichette as applied to claim 31 above, and further in view of Lowes et al. (US 2013/0270581, “Lowes”).


Regarding claim 38, Polichette discloses the claimed invention as applied to claim 31, above.
Polichette does not disclose the substrate comprises a ceramic material.
Lowes discloses the substrate comprises a ceramic material (Fig. 1, [0061]; submount 12 can comprise a ceramic based and/or organic materials such as alumina or aluminum oxide (Al.sub.2O.sub.3), aluminum nitride (AlN), zirconia or zirconium dioxide (ZrO.sub.2)).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board with Lowes’ ceramic in order to provide a high thermal resistance, a low thermal conductivity, and/or be electrically insulating, as suggested by Lowes at [0061].

Regarding claim 39, Polichette in view of Lowes discloses the claimed invention as applied to claim 38, above.
Polichette does not disclose the ceramic material is selected from the group consisting of aluminum oxide, aluminum nitride, gallium nitride, aluminum gallium nitride, beryllium oxide, zirconium oxide, cerium oxide, zinc oxide, silicon carbide, silicon nitride, tungsten carbide, doped derivatives thereof, and combinations thereof.
Lowes discloses the ceramic material is selected from the group consisting of aluminum oxide, aluminum nitride, gallium nitride, aluminum gallium nitride, beryllium oxide, zirconium oxide, cerium oxide, zinc oxide, silicon carbide, silicon nitride, tungsten carbide, doped derivatives thereof, and combinations thereof (Fig. 1, [0061]; submount 12 can comprise a ceramic based and/or organic materials such as alumina or aluminum oxide (Al.sub.2O.sub.3), aluminum nitride (AlN), zirconia or zirconium dioxide (ZrO.sub.2)).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board, as modified by Lowes, with Lowes’ ceramic in order to provide a high thermal resistance, a low thermal conductivity, and/or be electrically insulating, as suggested by Lowes at [0061].

Regarding claim 40, Polichette in view of Lowes discloses the claimed invention as applied to claim 38, above.
Polichette does not disclose the ceramic material comprises one or more of aluminum oxide (alumina), aluminum nitride, gallium nitride, aluminum gallium nitride, aluminum gallium indium nitride, beryllium oxide, silicon carbide and silicon nitride.
Lowes discloses the ceramic material comprises one or more of aluminum oxide (alumina), aluminum nitride, gallium nitride, aluminum gallium nitride, aluminum gallium indium nitride, beryllium oxide, silicon carbide and silicon nitride (Fig. 1, [0061]; submount 12 can comprise a ceramic based and/or organic materials such as alumina or aluminum oxide (Al.sub.2O.sub.3), aluminum nitride (AlN), zirconia or zirconium dioxide (ZrO.sub.2)).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board, as modified by Lowes, with Lowes’ ceramic in order to provide a high thermal resistance, a low thermal conductivity, and/or be electrically insulating, as suggested by Lowes at [0061].

Regarding claim 41, Polichette in view of Lowes discloses the claimed invention as applied to claim 38, above.
Polichette does not disclose the ceramic material comprises a stabilized zirconium oxide (zirconia).
Lowes discloses the ceramic material comprises a stabilized zirconium oxide (zirconia) (Fig. 1, [0061]; submount 12 can comprise a ceramic based and/or organic materials such as alumina or aluminum oxide (Al.sub.2O.sub.3), aluminum nitride (AlN), zirconia or zirconium dioxide (ZrO.sub.2)).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board with Lowes’ ceramic, as modified by Lowes, in order to provide a high thermal resistance, a low thermal conductivity, and/or be electrically insulating, as suggested by Lowes at [0061].

Claims 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Polichette as applied to claim 31 above, and further in view of Jain et al. (US 2014/0170529, “Jain”).

Regarding claim 38, Polichette discloses the claimed invention as applied to claim 31, above.
Polichette does not disclose the substrate comprises a ceramic material.
Jain discloses the substrate comprises a ceramic material ([0022], [0027]; a ceramic material comprising lanthanum strontium ferrite is deposited onto a ceramic substrate).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board with Jain’s ceramic in order to provide an electrical connection to a current collector on a SOFC electrode, an electrochemical sensor or other ceramic to which a metal connection is required, as suggested by Jain at [0027].

Regarding claim 42, Polichette in view of Jain discloses the claimed invention as applied to claim 38, above.
Polichette does not disclose the ceramic material comprises one or more of lanthanum strontium manganite, lanthanum strontium cobaltite, and lanthanum strontium ferrite. (Examiner’s note: see the objection above for the construction of this limitation.)
Jain discloses the ceramic material comprises one or more of lanthanum strontium manganite, lanthanum strontium cobaltite, and lanthanum strontium ferrite ([0022], [0027]; a ceramic material comprising lanthanum strontium ferrite is deposited onto a ceramic substrate).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board, as modified by Jain, with Jain’s ceramic in order to provide an electrical connection to a current collector on a SOFC electrode, an electrochemical sensor or other ceramic to which a metal connection is required, as suggested by Jain at [0027].

Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Polichette as applied to claim 31 above, and further in view of Nagayama et al. (US 2016/0326623, “Nagayama”).

Regarding claim 43, Polichette discloses the claimed invention as applied to claim 31, above.
Polichette does not disclose the substrate comprises one or more of a metal material and a semiconductor material.
Nagayama discloses the substrate comprises one or more of a metal material and a semiconductor material ([0051]; the substrate includes circuit board materials such as various metallic materials, nickel alloy and semiconductor compounds).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board with Nagayama’s metal in order to provide a substrate that is formed of a material having desirable resistance when subjected to thermal spraying of the thermal spray material, as suggested by Nagayama at [0051].

Regarding claim 45, Polichette in view of Nagayama discloses the claimed invention as applied to claim 31, above.
Polichette does not disclose the substrate comprises a nickel-based high temperature alloy.
Nagayama discloses the substrate comprises a nickel-based high temperature alloy ([0051]; the substrate includes circuit board materials such as various metallic materials, nickel alloy and semiconductor compounds.  Examiner’s note: the claimed term “high temperature” is not explicitly defined in the claim or specification, therefore it is construed to mean any reasonable temperature.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board with Nagayama’s metal in order to provide a substrate that is formed of a material having desirable resistance when subjected to thermal spraying of the thermal spray material, as suggested by Nagayama at [0051].

 Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Polichette as applied to claim 31 above, and further in view of Li (US 2015/0290771, “Li”).

Regarding claim 44, Polichette discloses the claimed invention as applied to claim 31, above.
Polichette does not disclose the substrate comprises a stainless steel alloy.
Li discloses the substrate comprises a stainless steel alloy ([0064]; the substrate includes stainless steel alloy).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Polichette’s circuit board with Li’s stainless steel alloy in order to provide at least one platable surface to facilitate deposition of metal ions during a plating process, as suggested by Li at [0064].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847